          Case 1:20-cv-07807-KHP Document 21 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  8/23/2021
 ZBIGNIEW ZIELINSKI,

                                Plaintiff,                            ORDER
                    -against-                                  1:20-CV-7807 (KHP)


 LINMAR CONSTRUCTION CORP., et al.,

                                Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       On July 15, 2021 the parties reported to the Court that they had reached an agreement

to settle this matter. (ECF No. 19.) The parties also represented that they planned to file a

Cheeks motion “in a few weeks.” With no motion having been submitted to date, the Court

hereby orders the parties to submit a motion for Cheeks approval of the settlement agreement

by no later than September 8, 2021.



          SO ORDERED.

 Dated:   August 23, 2021
          New York, New York

                                                              KATHARINE H. PARKER
                                                          United States Magistrate Judge
